               Case 1:14-cv-02953-PAE Document 329 Filed 07/02/19 Page 1 of 1


                        RornvreN, ScuNproER, SoLowAy c' SrBnN, LLP

                                           'âiiåliåå3î"
                                        'oo New York, NY
                                                    10013        ''
Fne¡¡ruN   A. Roruu¡N                                                                    Tel: (217) 5?1-5500
Jrnelr   ScnNrrurR                                                                       Fax, (212) 571-5507
RosrRr A. Sor.ovly
DRvro Sr¡nn

RccHEr- Przuu-o
                                                                  July 2,     2019

 BY      ECF

 Hon. Paul- A. Engelmayer
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007

                             Re   John Doe v Lima et       al-
                                  14 Civ. 2953 (PAE)
 Dear Judge Engelmayer:
       I am counsef for James Cappiello in the above-captioned matter.
 Pursuant. to your Order of May 21, 2019 the Court is due a letter today
 from the parties advising the status of settlement negotiations. Since
 our last. status letter, a1J- defendants have become signatories to a
 comprehensive settlement memorandum which has been delivered to the
 Department of Corrections and Community Supervision and the New York
 State Attorney General's Office seeking authority to settl-e this matter
 with plaintiffs.     Vüith the consent of plaintiffs,   i^re nor^/ respectfully
 request a thirty day extension before the Court sets this matter down for
 a damages trial and schedules pre-trial submissions so that we may learn
 the decision of agents of the States agencies before proceedingi further
 with the litigation.      Given the current statusr rnrê hope and expect to
 have a firm decision for the Court as to where matters stand on or before
 thirty days from today.
            Thank you        very much for your attention.
                                                                      Sincerely,

                                                                                     û                     6Ð
                                                                         ert A.    Soloway

 cc: All          counsel-
            (by    ECF)'
 RAS: sc
